DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
2.	Claims 1 and 106-129 are presented for examination. Claims 2-105 are canceled.

Information Disclosure Statement
3. 	The references listed in the information disclosure statement (IDS) submitted on 02/02/2022 have been entered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Allowable Subject Matter
4. 	 Claims 1 and 106-129 are allowed.              The documents listed in Form 1449 of IDS were reviewed but found not to have anticipated or rendered obvious the claimed invention as allowed in the previous Notice of Allowance action filed on 01/19/2022.            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN M ALSHACK/Examiner, Art Unit 2112                

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112